[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-16085                ELEVENTH CIRCUIT
                          Non-Argument Calendar               JUNE 17, 2010
                        ________________________               JOHN LEY
                                                                CLERK
                    D. C. Docket No. 07-21762-CV-DLG

EVA G. SZIRANYI,

                                                                Plaintiff-Appellee,

                                   versus

ALLAN R. DUNN, M.D., P.A.,
a Florida profit corporation,
ALLAN R. DUNN, M.D.,
individually,

                                                        Defendants-Appellants.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Florida
                        ________________________
                               (June 17, 2010)

Before TJOFLAT, BIRCH and ANDERSON, Circuit Judges.


PER CURIAM:
      This is an appeal from the final judgment in an Employee Retirement

Income Security Act case. The district court imposed against the defendants the

maximum statutory penalty provided for the violation of 29 U.S.C. § 1132(a) and

(c) for the defendants’ failure to pay the plaintiff benefits and for the defendants’

failure to provide the plaintiff with documentation she requested. The defendants

contend that the district court abused its discretion in imposing the penalty,

$142,780, and clearly erred in finding that Allan R. Dunn, M.D., P.A. was a plan

administrator subject to the statutory penalty.

      Having considered the district court’s decision, in particular the court’s

findings of fact and conclusions of law, the parties briefs, and the relevant portions

of the record, we find no merit in the defendants’ contentions and, accordingly

affirm the judgment.

      AFFIRMED.




                                           2